Citation Nr: 0509577	
Decision Date: 03/31/05    Archive Date: 04/07/05	

DOCKET NO.  98-02 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to June 16, 1994, for 
the award of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
December 1964 to April 1969, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  

In a decision dated in October 2000, the Board affirmed the 
RO's denial of the benefit sought on appeal.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), and in an Order dated in 
May 2001, the Court vacated the Board's October 2000 decision 
and returned the case to the Board.  The Board issued another 
decision in May 2000 that continued to deny the benefit 
sought on appeal.  Once again, the veteran appealed the 
Board's decision to the Court, and in an Order dated in 
February 2003, the Court vacated the Board's May 2002 
decision and returned the case to the Board for further 
appellate review.  In October 2003, the Board returned the 
case to the RO for additional development, and following 
accomplishment of the requested development, the case was 
returned to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  A November 1982 rating decision granted service 
connection for PTSD and assigned a 10 percent evaluation 
effective in April 1982.  

3.  A claim for an increased evaluation for PTSD was received 
by the RO in June 1989 and a claim for a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.29 was 
received in November 1990.  

4.  An unappealed February 1991 rating decision continued and 
confirmed the 10 percent evaluation, assigned a 100 percent 
evaluation for the veteran's PTSD under the provisions of 
38 C.F.R. § 4.29 from October 10, 1990, to January 31, 1991, 
and a 30 percent evaluation from February 1, 1991.  

5.  On June 16, 1994, the RO received a claim from the 
veteran for an increased evaluation for his PTSD.  

6.  A rating decision dated in September 1997 granted a 
100 percent evaluation for the veteran's PTSD, effective 
June 16, 1994.  

7.  A claim for an increased evaluation for PTSD was not 
received between the February 1991 rating decision and the 
claim for an increased evaluation received on June 16, 1994, 
and the evidence dated prior to June 16, 1994, did not 
demonstrate that the veteran's PTSD was productive of more 
than definite social and industrial impairment.  


CONCLUSION OF LAW

The requirements for an effective date prior to June 16, 
1994, for the assignment of a 100 percent evaluation for PTSD 
have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.155, 3.157, 
3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the September 1997 
rating decision as well as the Statement of the Case and the 
Supplemental Statements of the Case issued in connection with 
the veteran's appeal had notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, letters to the 
veteran dated in February and July 2004 specifically notified 
the veteran of the substance of the VCAA.  Those letters, 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), effectively satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the veteran about 
the information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim.  

While the Board acknowledges that the February and July 2004 
VCAA letters were initially provided to the veteran long 
after the initial unfavorable decision in this case, in 
another case regarding the timing of the VCAA notice, the 
United States Court of Appeals for Veterans Claims (Court) 
held that in such situations, the veteran has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
That notice was provided to the veteran pursuant to the 
Board's request in the October 2003 remand.  The veteran was 
given an opportunity to respond to that notice and when no 
response was received from the veteran, the RO subsequently 
reviewed the veteran's claim and continued the denial of the 
benefit sought on appeal.  

Furthermore, all the VCAA essentially requires is that the 
duty to notify be satisfied and that a claimant is given an 
opportunity to submit information and evidence in support of 
their claim.  As indicated above, the veteran was provided 
the appropriate VCAA content complying notice in February and 
July 2004 and was afforded an opportunity to respond and/or 
submit additional evidence and argument. Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
were previously obtained and are associated with the claims 
file and that treatment records identified by the veteran 
have been obtained.  While in most claims a VA examination is 
generally provided to a veteran, given that this claim 
involves a claim for an effective date for a 100 percent 
evaluation for PTSD prior to June 16, 1994, a current 
evaluation is unnecessary since it would not aid in 
demonstrating the severity of that veteran's disability over 
ten years ago.  Further, the relevant and probative evidence 
in this case consists of medical records dated prior to that 
date and evidence of claims for VA benefits the veteran may 
have filed prior to June 16, 1994.  That evidence is 
associated with the claim file.  

In addition, while the Board decisions of October 2000 and 
May 2002 have been vacated and remanded by the Court, they 
nonetheless remain a part of the record in this case.  These 
decisions also provided a comprehensive summary of the 
evidence of record relative to the claim, as well as the 
applicable law.  Thus, while the prior Board decisions have 
no legal efficacy on the merits of the claim, they clearly 
also advised the veteran of what evidence was necessary to 
substantiate the claim.  The veteran has not indicated to the 
RO or the Board that there is any additional evidence that 
needs to be obtained in order to fairly decide his claim.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that the case is ready for 
appellate review.  

Background and Evidence

A rating decision dated in November 1982 granted service 
connection for post-traumatic stress disorder.  That rating 
decision assigned a 10 percent evaluation effective April 29, 
1982.  The veteran was notified of that decision and of his 
appellate rights by way of a letter dated in December 1982.  
An appeal was not filed.  

A VA Form 21-4138 (Statement in Support of Claim) received in 
June 1989 made reference to symptoms the veteran believed 
were attributable to Agent Orange exposure.  On the reverse 
side of that form the veteran indicated that he was applying 
for additional compensation for his above-described 
disability.  The veteran described an overall lack of energy 
and his memory getting worse.  The veteran stated that he 
found that he could not work on a framing crew because he 
forgot how to do some of the work required and had to be 
instructed over and over again on what needed to be done.  
That statement contained no specific reference to PTSD.  

In response to the June 1989 claim the RO requested VA 
medical records for the past 12 months.  The VA Medical 
Center indicated that they had no such records.  The RO then 
informed the veteran by way of a letter dated in October 1989 
that they needed evidence that his service-connected PTSD had 
increased in severity in order to evaluate his claim for 
increased compensation.  The veteran was also notified that 
the evidence should be submitted as soon as possible but that 
it must be received within one year from the date of the 
letter otherwise if entitlement to benefits was established, 
payment could be authorized only from the date the VA 
received the evidence.  When additional evidence was not 
received, a December 1989 letter to the veteran informed him 
that because they had not received any additional evidence 
the veteran's claim must be denied and the records closed.  
That letter also informed the veteran of his appellate 
rights.  

In September 1990, the RO requested information from the VA 
Medical Center including a hospital summary and a 21-day 
certificate.  In December 1990, the RO receive a response to 
the request for records from the VAMC that indicated that the 
veteran had been hospitalized in September 1990.  

A statement dated in November 1990 from the veteran's 
representative at the time requested consideration of a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.29 based on the veteran's hospitalization for treatment 
of his PTSD at the VA Medical Center (VAMC) in Phoenix, 
Arizona.  Accompanying that statement was a VA medical record 
dated in September 1990 [sic] showed the veteran had been 
admitted for treatment of his PTSD on October 10, 1990.  

VA medical records reflect that the veteran was hospitalized 
for treatment of his PTSD for two days in September 1990 and 
between October 1990 and January 1991.  

A rating decision dated in December 1990 granted a 100 
percent evaluation under the provisions of 38 C.F.R. § 4.29 
from October 10, 1990 based on information from the VAMC that 
the veteran had been hospitalized for treatment of his PTSD 
in excess of 21 days.  

After receiving a final hospital summary pertaining to the 
veteran's hospitalization between October 1990 and January 
1991, a rating decision dated in February 1991 granted a 
100 percent evaluation under the provisions of 38 C.F.R. 
§ 4.29 between October 10, 1990, and January 31, 1991, based 
on the veteran's hospitalization in excess of 21-consecutive 
days for treatment of his PTSD.  That rating decision also 
assigned a 30 percent evaluation for the veteran's PTSD 
effective February 1, 1991.  The veteran was notified of that 
decision and of his appellate rights by way of a letter dated 
in February 1991.  An appeal was not filed.  

A VA Form 21-4138 received in February 1991pertained to the 
veteran's marital status, but also made reference to 
retroactive payment starting on October 4, 1990, as the date 
of his claim.  

A letter to the veteran addressed the veteran's contention 
regarding a retroactive payment from October 4, 1990.  That 
letter also informed the veteran that the February 1991 
letter was sent to him in error and informed him of the 
increased evaluation assigned based on his hospitalization 
and the 30 percent evaluation assigned following the 
hospitalization.  That letter also informed the veteran of 
his appellate rights.  An appeal was not filed.  

A VA Form 20-8691 (Application for Work-Study Allowance) 
dated in February 1992 shows the veteran was enrolled in a 
community college pursuing an educational training program as 
a recreation therapist.  He requested 18 to 20 hours a week 
in rehabilitation therapy at a nursing home.  A VA Form 20-
8692 (Student Work-Study Agreement) dated in March 1992 
reflects that the veteran agreed to perform 250 hours of 
service between March 1992 and May 1992.  Similar claims were 
filed and approved in May 1992, August 1992, December 1992 
and August 1993.  These were approved for 250 hours, 
400 hours, 425 hours and 400 hours, respectively.  

A statement from the veteran received on June 16, 1994, 
indicated that he felt his present condition warranted an 
increase to 100 percent.  He stated that his PTSD had 
progressively worsened.  The veteran stated that he realized 
that he was not getting any better than when he was in the 
PTSD program at the VA Hospital in Phoenix, Arizona.  He 
indicated that he was still meeting with his aftercare group 
at the Vet Center every other week.  The veteran also 
indicated that he was starting a new program at the VA 
Hospital in Tucson in July.  

A rating decision dated in December 1994 increased evaluation 
for the veteran's PTSD from 30 percent to 50 percent 
effective June 16, 1994, based on the findings of a VA 
examination performed in July 1994.  The rating decision 
noted that the veteran was described as alert, cooperative, 
oriented and responsive, but his affect was described as 
anxious.  Cognitive functions were noted to be good and the 
veteran was described as competent.  There was no evidence of 
delusions or auditory hallucinations.  The veteran's judgment 
was described as good and his memory for recent events fair.  
The veteran's mood was anxious and his speech was normal.  
The Global Assessment of Functioning was 50.  

Additional medical records, including June 1994 and March 
1995 statements from the Vet Center and VA outpatient 
treatment records were associated with the claims file, and 
the veteran was also afforded a VA examination in November 
1996.  

The June 1994 statement from the Vet Center reflects that the 
veteran had been treated at their facility since March 1991 
and noted that the veteran was 30 percent service connected 
for PTSD.  It was noted that the veteran's PTSD symptoms were 
of a chronic nature and little or no improvement was expected 
in the future.  A March 1995 statement noted that the 
veteran's PTSD symptoms were chronic and severe and 
demonstrated serious impairment in occupational, social and 
family functioning.  The statement summarized that the 
veteran suffered from chronic, severe post-traumatic stress 
disorder which profoundly impaired his social, occupational 
and family functioning and that he was not likely to improve 
beyond his present limitation.  

VA outpatient treatment records dated between 1989 and 1995 
reflected that the veteran was seen in the mental health 
clinic during that period of time.  Psychological testing 
performed in December 1989 concluded that the veteran had 
many strengths, was well motivated and appeared capable of 
performing a job that did not demand too much in the way of 
writing, sustained attention and organization.  Most 
outpatient treatment records describe the veteran's PTSD as 
stable.  Records dated in November and December 1991 
indicated that the veteran was stable. A record dated in 
August 1991 indicated that the veteran continued with 
Goodwill under rehab, and indicated that he enjoyed it and 
appeared slightly better organized secondary to the structure 
and activity it provided.  A record dated in June 1992 noted 
that the veteran was uptight last month regarding school 
pressures, but reported a 3.7 grade point average and that he 
felt optimistic.  The assessment was that the veteran 
remained motivated and had good response to medication.  A 
record dated in September 1992 indicated that the veteran was 
doing well in rehab.  It was noted that the veteran would 
have graduated except a class was canceled.  The assessment 
was doing well.  A record dated in May 1994 noted that the 
veteran had dropped out of school that semester.  

A rating decision dated in September 1997 increased the 
evaluation for the veteran's PTSD from 50 percent to 
100 percent, effective June 16, 1994.  

Law and Analysis

The veteran essentially contends that he was totally disabled 
prior to June 16, 1994, and should be assigned a total 
disability evaluation prior to that date.  It has been 
asserted on behalf of the veteran that there were claims 
pending prior to that date either in the form of informal 
claims submitted by the veteran, with specific reference made 
to a claim filed by the veteran in June 1989 or other 
informal claims raised by the evidence of record under 
38 C.F.R. § 3.157.  

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  When a request is made by a person claiming or 
applying for, or expressing an intent to claim or apply for 
benefits under laws administered by the VA, the VA will 
furnish the appropriate form.  38 U.S.C.A. § 5102(a); 
38 C.F.R. § 3.150(a).  Furthermore, any communication or 
action, indicating an intent to apply for one or more 
benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim 
must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155(a).  

In addition, a report of an examination or hospitalization 
which meets the requirements of 38 C.F.R. § 3.157 will be 
accepted as an informal claim for benefits.  38 C.F.R. 
§ 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim 
for compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization by the VA will be 
accepted as informal claim for increased benefits for an 
informal claim to reopen.  Furthermore, these provisions 
apply only when such reports relate to examinations or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b)(1).  

As for the effective date laws and regulations, unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication or 
claim for increased compensation, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Further, the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that the increase in disability 
has occurred, if the application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  However, the effective date of a claim 
received after a final disallowance is the date of receipt of 
a new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).  

In this case, a November 1982 rating decision granted service 
connection for PTSD and assigned a 10 percent evaluation 
effective April 29, 1982.  The veteran was notified of that 
decision and of his appellate rights by a letter dated in 
December 1982.  That decision became final when the veteran 
did not appeal that decision within one year of being 
notified of the decision.  38 U.S.C.A. § 7105(a), (b)(1); 
38 C.F.R. §§ 20.302, 20.1103.  As such, the effective date 
for the veteran's 100 percent evaluation for PTSD cannot be 
prior to the date of the November 1982 rating decision.  

The veteran next indicated a desire to file a claim for an 
increased evaluation for his PTSD in a statement received by 
the RO in June 1989.  In that statement he indicated that he 
had been receiving treatment at the VA Medical Center.  The 
RO then requested medical records from the VA Medical Center, 
but was informed that there were no records found pertaining 
to the veteran.  The RO notified the veteran by way of a 
letter dated in October 1989 that additional evidence was 
needed in order to evaluate the severity of his PTSD.  When 
additional evidence was not received by December 1989, the RO 
informed him that because they had not received any 
additional evidence they must deny the veteran's claim and 
close the records.  However, the RO subsequently received 
information indicating that the veteran had been hospitalized 
at a VA Medical Center in September 1990 for two days and 
later received information that the veteran had been 
hospitalized at the VA Medical Center in October 1990 for 
treatment of his PTSD for a period of time in excess of 21 
days.  

In November 1990, the RO received a request from the veteran, 
through his then representative requesting a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.29 based on 
his hospitalization at a VAMC for treatment of his PTSD.  
After obtaining records of both hospitalizations the RO 
promulgated a rating decision in February 1991 which granted 
a temporary total evaluation under the provisions of 
38 C.F.R. § 4.29 between October 10, 1990, and January 31, 
1991, based on the veteran's hospitalization for treatment of 
his PTSD.  That rating decision also increased the 
prehospitalization evaluation of the veteran's PTSD from 
10 percent to 30 percent effective February 1, 1991.  The 
veteran was notified of that decision and of his appellate 
rights by way of a letter dated in February 1991, but after 
the veteran expressed concern regarding the effective date of 
the benefits awarded under 38 C.F.R. § 4.29 the RO again 
notified the veteran of the actions taken by the February 
1991 rating decision in a letter dated in March 1991.  

The March 1991 letter explained the effective dates for the 
temporary total evaluations assigned and the effective date 
of the assignment of a 30 percent evaluation for PTSD 
following the veteran's hospitalization.  The veteran was 
also notified of his appellate rights with that letter, but 
did not express disagreement with the actions taken by the 
February 1991 rating decision or otherwise express an intent 
to appeal that decision.  Consequently, that decision became 
final when the veteran did not appeal that decision within 
one year of being notified of that decision.  38 U.S.C.A. 
§ 7105(a), (b)(1); 38 C.F.R. §§ 20.302, 20.1103.  Therefore, 
the effective date for the veteran's 100 percent evaluation 
for his PTSD that was subsequently granted must be after the 
February 1991 rating decision.  

In order to warrant an effective date for the 100 percent 
evaluation prior to June 16, 1994, the date the veteran next 
clearly requested an increased evaluation for his PTSD the 
record must contain a claim dated after the February 1991 
rating decision and prior to the June 1994 claim, with 
evidence that demonstrates a factually ascertainable increase 
in the severity of the veteran's PTSD.  However, the Board's 
review of the evidence of record discloses nothing that can 
be construed as a claim for an increased evaluation for the 
veteran's PTSD dated between February 1991 and June 1994, 
either under the provisions of 38 C.F.R. § 3.155 or 38 C.F.R. 
§ 3.157.  

In this regard, the only correspondence dated after the final 
February 1991 rating decision consists of a statement from 
the veteran dated in February 1991 concerning an inquiry 
about evidence needed to establish his wife as a dependent 
for his VA compensation award and an inquiry concerning a 
retroactive payment for his temporary total evaluation and 
several applications for a work study allowance filed between 
February 1992 and August 1993.  The February 1991 statement 
regarding the veteran's marital status and inquiry concerning 
retroactive benefits was addressed by the RO's February 1991 
letter to the veteran which informed the veteran that his 
monthly rate included an additional allowance for his spouse 
and explained the rationale for the effective date assigned 
for the temporary total evaluation.  The Board would note 
that the veteran was also notified of his appellate rights in 
that letter, but did not express any further disagreement 
with the RO's action in the February 1991 rating decision.  
As indicated above, that rating decision became final one 
year after the veteran was notified of that decision.  

As for the work-study allowances claims, they do not in any 
way reflect an intent by the veteran to file for an increased 
evaluation for his PTSD.  Rather, those applications disclose 
that the veteran was attending college and pursuing a work-
study program through the VA.  As such, the record contains 
no informal claim for an increased evaluation between the 
February 1991 rating decision and the June 16, 1994, 
statement from the veteran requesting a total evaluation for 
his PTSD.  

With respect to informal claim under 38 C.F.R. § 3.157, the 
Board acknowledges that VA medical records disclose the 
veteran was being seen for treatment in that time frame.  
However, none of the records involves a formal report of an 
examination for VA compensation purposes or a record of a VA 
hospitalization, which would clearly constitute an informal 
claim under the provisions of 38 C.F.R. § 3.157(b)(1).  With 
respect to the VA treatment records, those records do not 
contain sufficient information in the form of either 
subjective complaints from the veteran or objective clinical 
finding to permit an evaluation of the veteran's service-
connected PTSD.  Those records consist of relatively brief 
entries that basically describe the veteran as stable or 
doing well and pursuing vocational rehabilitation on a 
successful basis.  For example, records dated in November and 
December 1991 show assessments of the veteran being stable.  
A record dated in June 1992, while reflecting some anxiety 
regarding school pressure indicated that the veteran had a 
3.7 grade point average and felt optimistic.  A record dated 
in September 1992 indicated that the veteran was doing well 
in rehab and would have graduated from school except a class 
was canceled.  The assessment at that time was doing well.  

It was not until a record dated in May 1994 that there was 
any indication of a deterioration in the veteran's 
functioning in that it was reported that he had dropped out 
of school that semester for an unspecified reason.  The 
veteran also reported some increased anxiety and 
procrastination in getting things done.  A month later, in 
June 1994, the veteran specifically requested an increased 
evaluation for his PTSD.  The RO, in September 1997, 
determined that the veteran was entitled to a 100 percent 
evaluation from the date of his June 1994 claim.  It was 
further found that the evidence in the file prior to that 
date did not warrant an increase. 

The Board finds that the evidence dated between the February 
1991 rating decision and the June 1994 claim for an increased 
evaluation did not demonstrate an ascertainable increase in 
the severity of the veteran's PTSD, let alone that the 
veteran would be entitled to a 100 percent evaluation prior 
to the June 1994 date of his claim.  During that time frame 
the veteran was attending school and participating in a work-
study program and the medical evidence for review simply did 
not show complaints or clinical findings that demonstrated 
that the veteran's PTSD was productive of more than definite 
social industrial impairment in that time period.  

Therefore, the Board concludes that there is no basis for an 
effective date prior to June 16, 1994, for the award of a 
100 percent rating for the veteran's PTSD.  While the Board 
also notes that reference has been made in the course of this 
appeal to the veteran's possible entitlement to a total 
evaluation based on individual unemployability due to his 
service-connected disability with reference to 38 C.F.R. 
§ 4.16, the Board would note that the veteran's disability 
was only evaluated as 30 percent disabling, and as such did 
not meet the percentage requirements for such an evaluation 
under 38 C.F.R. § 4.16(a).  Furthermore, even were the 
veteran to meet the percentage requirements, that is a single 
disability ratable at 60 percent or more, the provisions of 
38 C.F.R. § 4.16(c) provide that in such cases, where a 
psychiatric disability was the only service connected 
disability and was evaluated as 70 percent disabling, the 
psychiatric disorder should be assigned a 100 percent 
schedular evaluation under the appropriate diagnostic code.  

And while the Board acknowledges that a total evaluation 
based on individual unemployability can be assigned on an 
extraschedular basis under 38 C.F.R. § 4.16(b), given that 
the veteran was attending school and participating in a work 
study program, the Board finds that even had the record 
demonstrated that the veteran filed a formal or informal 
claim for a total evaluation based on individual 
unemployability between February 1991 and June 1994, and 
clearly as indicated above, no such claim for VA benefits was 
received in that time frame, the evidence of record did not 
demonstrate that the veteran was unable to secure and follow 
a substantially gainful occupation given the activities he 
was pursuing in that time period.  

Lastly, the Board is cognizant of the benefit of the doubt 
rule.  However, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
prior to June 16, 1994, for the award of a 100 percent 
evaluation for his PTSD.  As such, this case does not present 
an approximate balance of positive and negative evidence for 
the application of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

An effective date prior to June 16, 1994, for the award of a 
100 percent evaluation for PTSD is denied.  



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


